Citation Nr: 1037566	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for epi-retinal membrane of 
the right eye.  

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1937 to September 
1945, and from October 1950 to May 1951.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 and subsequent rating decisions from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing at the RO in December 2007 
before the undersigned .  A transcript of the proceeding is of 
record.

The Board remanded the claims in February 2008, December 2008, 
and July 2009 for further development and consideration.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does 
not have epi-retinal membrane of the right eye, first diagnosed 
many years after service, as a result of his service in the 
military.

2.  The Veteran's PTSD is manifested by suicidal ideation, 
hallucinations, flashbacks, nightmares, intrusive thoughts, poor 
concentration, being easily startled, difficulty in social 
functioning, and poor sleep.

CONCLUSIONS OF LAW

1.  The criteria for service connection for epi-retinal membrane 
of the right eye have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a rating of 70 percent, but no more, for 
PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010), 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding his right eye claim, the RO provided the appellant pre-
adjudication notice by letter dated in August 2005. 

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claims for service 
connection were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The PTSD claim involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

Regarding both claims, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

A.  Right Eye Disability

The Veteran requests service connection for epi-retinal membrane 
of the right eye, asserting that the condition was caused by 
while boxing in service.  

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of an eye disability.  The 
first diagnosis of epi-retinal membrane of the right eye was in 
2002.  

The Veteran submitted a statement from his VA physician dated in 
February 2005 stating that there could possibly be an association 
between his current epi-retinal membrane of the right eye and 
sustaining blows to the face while boxing in service.  However, 
this opinion is too speculative to serve as a sufficient basis to 
grant service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

A VA examination was conducted in September 2009.  The examiner 
noted that the first diagnosis of epi-retinal membrane of the 
right eye was in 2002, when the Veteran was around 80 years old.  
The examiner opined, based on medical literature, that it was 
less likely as not that the Veteran's epi-retinal membrane of the 
right eye was related to his inservice boxing.  The examiner 
noted that boxing injuries usually result in a posterior vitreous 
detachment.  The examiner also noted that there was no report in 
the medical literature that directly links boxing or any other 
traumatic arthritis sport to an increased incident of epi-retinal 
membrane.  

The Veteran is competent to say that he injured his eye boxing in 
service and he had symptoms of an eye injury since service.  The 
lack of contemporaneous medical records of treatment for epi-
retinal membrane of the right eye from separation from service to 
2002 does not, in and of itself, render lay evidence not 
credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, the Board affords greater probative weight to 
the opinion of the VA examiner that the Veteran's current right 
eye disability is not related to service.  The examiner reviewed 
the claims file and provided the reasons for his opinion.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (adoption of an expert 
medical opinion may satisfy the statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  Finally, and most significantly, in 1982 
the Veteran requested service connection for multiple conditions 
yet failed to mention any right eye disability.  This seriously 
undercuts his assertions that he has had continuing problems with 
his eye since service as there is no medical evidence of any eye 
disability for more than 20 years after he first filed a claim 
for service connected disabilities.   Absent any evidence of any 
medical treatment for any right eye condition for more than 50 
years post service and 20 years after his first service 
connection claims, and the cogent medical opinion against service 
connection, the 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and service connection is not warranted.



B.  PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders (including 
PTSD), a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43,186 (1995).  GAF 
scores ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF score of between 31 and 40 contemplates some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.

During the appeal, the Veteran's GAF scores ranged from 30 to 55.

The Veteran did not exhibit many of the symptoms reflected in the 
rating schedule's 70 percent criteria.  However, he did manifest 
suicidal ideation, hallucinations, flashbacks, nightmares, 
intrusive thoughts, poor concentration, being easily startled, 
difficulty in social functioning, and poor sleep.  The evidence, 
viewed in the light most favorable to the Veteran, more nearly 
reflects the criteria for a 70 percent rating. 38 C.F.R. §§ 
3.102, 4.7.  

At no time during the appeal period has he exhibited symptoms 
consistent with the 100 percent schedular rating such as gross 
impairment of thought processes or communication, grossly 
inappropriate behavior, disorientation or inability to perform 
activities of daily living.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Total occupational or social impairment is not 
shown; as the Veteran's social impairment was noted to be 
moderate on the last examination of record in March 2009.  The 
preponderance of the evidence is against a rating higher than 70 
percent.


ORDER

Entitlement to service connection for epi-retinal membrane of the 
right eye is denied.  

An increased rating of 70 percent for PTSD is granted.  


__________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


